DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 10/27/2020, have been entered and made of record. Claims 1-4, 6, 8, 10, 15-17, 19, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 10/27/2020 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gurin in view of Adams
Claims 1-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Adams(USPubN 2020/0175783).
As per claim 1, Gurin teaches a system for determining a presence of damage to a rider compartment or a storage compartment of a vehicle(“Camera-Mediated Inspection: In general, the present invention is directed toward a system for assessing interior and exterior conditions of a vehicle. More specifically, the present invention relates to a shared-use vehicle with the ability to determine if a user has left a personal item within the vehicle and/or if the user has left the vehicle in a soiled or damaged condition” in Para.[0077]), the system comprising: 
one or more sensors configured to detect activity within the rider compartment or the storage compartment of the vehicle and including at least one camera(“the onboard computer may instruct a camera to capture a first picture of the vehicle's interior as shown in step 910. The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator” in Para.[0078]); 
one or more displays configured to display an image from the at least one camera(“The vehicle may have an output unit for displaying real-time and/or recorded images captured by the cameras 264. The output unit may be located on the vehicle's dashboard or any other location within the driver's field of view. The output unit may be a cathode ray tube and/or a liquid crystal display screen” in Para.[0091], “The Driver Display Unit 2020 is any one (or series) of graphical user interfaces as known in the art, furthermore the wide range of user inputs (e.g., touch, multi-touch, haptic feedback, etc.) are anticipated. The Camera Multiplexer 2000 switches the video signal between the respective cameras 264, 263, 270, and 265 (plus any other camera that is not utilized on a continuous basis, though not depicted)” in Para.[0125]); and 
communicate with the onboard computer through a wired and/or wireless connection” In Para.[0078]), 
determine the presence of damage to the rider compartment or the storage compartment of the vehicle based on the one or more signals(“the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]), and 
automatically produce the presence of the damage in response to the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in Para.[0081]).
Gurin is silent about switch a view of the one or more displays to display the presence of the damage.
Adams teaches switch a view of the one or more displays to display the presence of the damage(“In response to identifying a vehicle condition change (e.g., operation 330 of FIG. 3), the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Adams in order to protect a customer from undocumented damage easily and conveniently. 
As per claim 2, Gurin and Adams teach all of limitation of claim 1.
Gurin teaches wherein the one or more sensors further include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant” in Para.[0078]).
As per claim 3, Gurin and Adams teach all of limitation of claim 1.
Gurin teaches the electronic control unit is configured to determine the presence of damage to the rider compartment or the storage compartment of the vehicle based on the image or one or more other images captured by the at least one camera(“The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator for rotating the camera. This may permit the camera to take pictures of the vehicle interior over a 360 degree range” in Para.[0078], “the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).
As per claim 4, Gurin and Adams teach all of limitation of claim 3.
Gurin teaches wherein the electronic control unit is configured to perform an image recognition algorithm on the image or the one or more other images to determine the presence of damage to the rider compartment or the storage compartment of the vehicle(“Next, the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the 
As per claim 5, Gurin and Adams teach all of limitation of claim 1.
Gurin teaches wherein the damage includes one or more of: a material deposited within the rider compartment or the storage compartment of the vehicle; or a variation in an integrity of at least a portion of the rider compartment or the storage compartment of the vehicle(“if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).
As per claim 6, Gurin and Adams teach all of limitation of claim 1.
Gurin teaches wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the output includes an indication to a server for a ride hailing service of the presence of damage to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein” in Para.[0081]).
As per claim 7, Gurin and Adams teach all of limitation of claim 6.
Gurin teaches wherein the output includes an indication to the server of identifying information for a rider in the vehicle that has utilized a ride hailing software application of the ride hailing service(“If website for the vehicle to transmit a picture of the area beneath the driver seat to the user's email” in Para.[0084], The website can be interpreted as a ride hailing software application.).
As per claim 10, Gurin teaches a camera recording system for a rider compartment or a storage compartment of a vehicle(Para.[0077]), the system comprising: 
one or more sensors configured to detect activity within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
a memory configured to record at least one image from the at least one camera(“the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage” in Para.[0078], The server should include the memory to store the picture in well known art.); 
one or more displays configured to display the at least one image from the at least one camera(Para.[0091], [0125]); and 
an electronic control unit configured to: receive one or more signals of the activity from the one or more sensors, determine whether a defined activity has occurred within the rider compartment or 
automatically produce the occurrence of the defined activity in response to the determination of the occurrence of the defined activity to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in Para.[0081]).
cause the memory to automatically record the at least one image from the at least one camera based on the determination of whether the defined activity has occurred within the rider compartment or the storage compartment of the vehicle(Para.[0081]).
Gurin is silent about switch a view of the one or more displays to display the occurrence of the defined activity.
Adams teaches switch a view of the one or more displays to display the occurrence of the defined activity(“In response to identifying a vehicle condition change (e.g., operation 330 of FIG. 3), the processor, at operation 410, can display a message seeking acknowledgement from a vehicle occupant of a damage assessment to the vehicle. In some examples, the processor can display the message on a vehicle heads up display, such as the display 116 (FIG. 1). The message can include user interface elements for detecting signals representing an “accept” or “dispute” options from the vehicle occupant. The displayed message can include images based on the just-in-time image data for displaying timely image data that is captured at the onset of the environment condition change or a triggering event. In some examples, the displayed message can include an image based on initial image data (e.g., depicting 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Adams in order to protect a customer from undocumented damage easily and conveniently.
As per claim 11, Gurin and Adams teach all of limitation of claim 10.
Gurin teaches wherein the one or more sensors further comprise at least one of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The identification sensor 800 may be a voice-recognition sensor” in Para.[0076]).
As per claim 12, Gurin and Adams teach all of limitation of claim 10.
Gurin teaches wherein the defined activity comprises a presence of damage within the rider compartment or the storage compartment of the vehicle(Para.[0079]).
As per claim 13, Gurin and Adams teach all of limitation of claim 10.
Gurin teaches wherein the electronic control unit is configured to cause the recorded at least one image to be transmitted to a mobile communication device(“the user communication device (e.g., smart phone, cellular phone
As per claim 14, Gurin and Adams teach all of limitation of claim 10.
Gurin teaches wherein the electronic control unit is configured to: cause the recorded at least one image to be transmitted to a server for a ride hailing service, and cause identifying information for a rider in the vehicle that has utilized a ride hailing software application of the ride hailing service and performed the defined activity to be transmitted to the server(Para.[0081], [0084]).
As per claim 15, Gurin teaches a system for determining a presence of an object left in a rider compartment or a storage compartment of a vehicle, the system(Para.[0077]) comprising: 
one or more sensors configured to detect the object within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
one or more displays configured to display an image from the at least one camera(Para.[0091], [0125]); and 
an electronic control unit configured to: receive one or more signals of a detection of the object within the rider compartment or the storage compartment of the vehicle from the one or more sensors(“the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum as shown in step 924” in Para.[0079]), 

automatically produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle(“If the personal and/or non-refuse item is present within the vehicle, the onboard computer may instruct the user to remove the non-refuse item before permanently leaving the vehicle as shown in step 927. If no discrepancies are present the process stops as shown in step 1520. The vehicle may have a liquid crystal display screen, light emitting diode (LED) indicator, and/or audio device for alerting the user of the presence of the personal and/or non-refuse item within the vehicle. Next, the onboard computer may determine if the user has permanently left the vehicle as shown in step 930. In the context of a shared-use vehicle, the onboard computer may determine that a user has permanently left the vehicle by ascertaining whether the user's reservation for the vehicle has expired. If the user has permanently left the vehicle, the camera may capture a second picture of the vehicle interior as shown in step 935. The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 938. If discrepancies are present, the onboard computer may wirelessly transmit a message to the user via email, for example, notifying the user of the presence of the personal and/or non-refuse item within the vehicle as shown in step 944. The onboard computer may also wirelessly transmit the second picture to the user and/or a server for storage therein. Next, an automated device may move the personal and/or non-refuse item to a lockbox for storage until the user returns to claim the item as shown in step 947. The automated device may be a robotic arm that may extend from a storage compartment located in the roof, for example. The robotic arm may have a length that allows it to reach any portion of the vehicle. The robotic arm may have a gripping mechanism for holding the personal and/or non-refuse item when 
Gurin is silent about switch a view of the one or more displays to display the object.
Adams teaches switch a view of the one or more displays to display the object(“In response to identifying a vehicle condition change (e.g., operation 330 of FIG. 3), the processor, at operation 410, can display a message seeking acknowledgement from a vehicle occupant of a damage assessment to the vehicle. In some examples, the processor can display the message on a vehicle heads up display, such as the display 116 (FIG. 1). The message can include user interface elements for detecting signals representing an “accept” or “dispute” options from the vehicle occupant. The displayed message can include images based on the just-in-time image data for displaying timely image data that is captured at the onset of the environment condition change or a triggering event. In some examples, the displayed message can include an image based on initial image data (e.g., depicting an initial vehicle condition at time vehicle renter picked up vehicle) alongside another image based on just-in-time image data (e.g., depicting a timely image illustrating potential damage to the vehicle). In some examples, the image sensor that is used for capturing image data may be positioned on the vehicle at a substantially fixed position for generating the initial image data and the just-in-time image data with a substantially similar view. Thus, operations for comparing the initial image data to the just-in-time image data can compare images captured from a substantially similar field of view (e.g., “apples-to-apples” comparison), thus facilitating increased accuracy of the image comparison operations for identifying vehicle condition changes” in Para.[0064]).

As per claim 16, Gurin and Adams teach all of limitation of claim 15.
Gurin teaches wherein the one or more sensors include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(Para.[0078]).
As per claim 17, Gurin and Adams teach all of limitation of claim 15.
Gurin teaches wherein the electronic control unit is configured to determine whether the object has been left in the rider compartment or the storage compartment of the vehicle based on a comparison of at least one first image captured by the at least one camera from a time prior to the rider entering the vehicle with at least one second image captured by the at least camera from a time after the rider has left the vehicle(Para.[0079], [0080]).
As per claim 18, Gurin and Adams teach all of limitation of claim 15.
Gurin teaches wherein the object comprises personal property of the rider(Para.[0080]).
As per claim 19, Gurin and Adams teach all of limitation of claim 15.
Gurin teaches wherein the electronic control unit is configured to produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle a tier the rider has left the vehicle and output includes an indication to a server for a ride hailing service that the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle(Para.[0080]).

Gurin in view of Adams and Huennekens
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Adams(USPubN 2020/0175783) further in view of Huennekens et al.(USPubN 2017/0080900; hereinafter Huennekens).
As per claim 8, Gurin and Adams teach all of limitation of claim 1. 
Gurin and Adams are silent about wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the vehicle is an autonomous driving vehicle, and the output includes instruction for the autonomous driving vehicle to drive to a location.
Huennekens teaches wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the vehicle is an autonomous driving vehicle, and the output includes instruction for the autonomous driving vehicle to drive to a location(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For instance, the dispatcher or person who requested the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Adams with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
As per claim 9, Gurin, Adams and Huennekens teach all of limitation of claim 8. 

Huennekens teaches wherein the location is a vehicle cleaning facility(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For instance, the dispatcher or person who requested the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Adams with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.

Gurin in view of Adams and Muiter
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Adams(USPubN 2020/0175783) further in view of Muiter et al.(USPubN 2020/0160075; hereinafter Muiter).
As per claim 20, Gurin and Adams teach all of limitation of claim 15. 
Gurin and Adams are silent about wherein the vehicle is an autonomous driving vehicle and the electronic control unit is con fi cured to produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle and, and the output includes instruction for the autonomous driving vehicle to drive toward the rider after the rider has left the vehicle.
If the host vehicle 100 is required to move, which may occur if the host vehicle 100 is blocking traffic or is subject to a regulation (e.g., no standing, no parking, etc.), the processor 150 may be programmed to command the autonomous mode controller 155 to "circle the block" to keep the host vehicle 100 near the passenger, at least until the passenger can retrieve the object left behind or until a predetermined amount of time expires. During this time, the processor 150 may command the host vehicle 100 to reject requests for ride sharing or autonomous taxi services. The processor 150 may be programmed to take other actions such as beeping the vehicle horn, flashing the vehicle headlights, etc., to try to get the passenger's attention before the passenger goes too far away” in Para.[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Adams with the above teachings of Muiter in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNGHYOUN PARK/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484